DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered. Upon entering claims 1, 9, 21 and 28 have been amended.
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 9, 14, 21-6, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Soma et al (US 2009/0315518), in view of Kwon et al. (US 2016/0133959), and further in view of Sugiyama et al. (US 2013/0020863).
Regarding claim 1, Soma teaches a device for power regulation [Fig. 1], the device comprising: a first direct current (DC)-to-DC voltage converter [12] that includes: 
a first set of terminals [N1, N2] configured to couple to a regulated voltage bus [PL1A, PL2A], the regulated voltage bus coupled to an alternating current (AC)-to-DC converter [60] and a traction inverter [14] that is separate from the AC-to-DC converter [see Fig. 1]; and 
a second set of terminals configured to couple to a battery [battery B coupled to converter 12 via a connection unit 44 which includes relays SRB1-3]; 
wherein the first DC-to-DC voltage converter is configurable to: 
convert a first DC voltage from the AC-to-DC converter to generate a first converted DC voltage to charge the battery [par 0038, 0046] via a variable voltage bus [bus coupled between the battery B and the bidirectional converter 12, see Fig. 1]; and 
convert a second DC voltage from the battery to a second converted DC voltage for transmission to the traction inverter via the regulated voltage bus [par 0046, Fig. 1]; 
control circuitry [30] to direct an operating mode of the first DC-to-DC voltage converter by: controlling the DC-to-DC voltage converter to convert the first DC voltage from the AC-to-DC converter when an AC power source is available [par 0074, see Fig. 
Soma does not disclose a second DC/DC voltage converter coupled to the regulated voltage bus, the second DC/DC voltage converter configured to convert the second converted DC voltage to third DC voltage; and a third DC-to-DC voltage converter to convert the first converted DC voltage to a fourth DC voltage different from the first converted DC voltage.
Kwon teaches a device for power regulation [Fig. 2] which includes a first DC/DC converter coupled to output of a rectifier 213 via a main DC bus 211, an inverter 231 coupled to the main DC bus 211, and a second DC/DC converter 242 coupled to the DC main bus 211, the second DC/DC converter 242 converts high voltage from the DC main bus into low DC voltage that supplies for LV auxiliaries [see Fig. 2, par 0051-0052].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify a second DC/DC voltage converter coupled to the regulated voltage bus, the second DC/DC voltage converter configured to convert the second converted DC voltage to third DC voltage that taught by Kwon into that of Soma in order to provide low voltage for charging a low battery and low voltage auxiliaries.
The combination of Soma and Kwon fails to teach a third DC-to-DC voltage converter to convert the first converted DC voltage to a fourth DC voltage different from the first converted DC voltage.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Sugiyama into that of the combination of Soma and Kwon in order to provide low voltage to a controller of the system and other loads of the vehicle.
Regarding claim 6, the combination including of Soma wherein the first DC-to-DC voltage converter is further configurable to: receive the first DC voltage from the AC-to-DC converter in a first operating mode [par 0074]; and receive the second DC voltage from the battery in a second operating mode [par 0062-0063], the first and second operating modes being non-overlapping modes of operation, and the control circuitry to direct switching between the first and second operating modes [see Fig. 5 (S1 (IG OFF?) [Wingdings font/0xE0] Yes[Wingdings font/0xE0] S2 (charge/discharge device connected?), par 0091-0101].
Regarding claim 9, Soma teaches a system for power regulation [Fig. 1], the system comprising: 
a first direct current (DC)-to-DC voltage converter [12] that includes: 
a first set of terminals [N1, N2] configured to couple to a regulated voltage bus [PL1A, PL2A], the regulated voltage bus coupled to an alternating current (AC)-to-DC [60, Fig. 1] converter and to a traction inverter [14] that is separate from the AC-to-DC converter [see Fig. 1]; and 

wherein the first DC to DC voltage converter is capable of operating in at least one of a first operating mode [external charging] and a second operating mode [driving mode] to: 
when operating in the first operating mode, convert a first DC voltage from the AC-to-DC converter to generate a first converted DC voltage to charge the battery via a variable voltage bus [bus coupled between the battery B and the bidirectional converter 12, see Fig. 1; par 0038, 0046]; and
while operating in the second operating mode, convert a second DC voltage from the battery to a second converted DC voltage for transmission to the traction inverter via the regulated voltage bus [see Fig. 1; par 0040, 0046]; and 
control circuitry [30] to direct an operating mode of the first DC-to-DC voltage converter by: switching the DC-to-DC voltage converter to operate in the first operating mode when an AC power source is available [par 0071-0072 and 0074, see Fig. 3]; and switching the first DC-to-DC voltage converter to operate in a second operating mode when the AC power source is not available [par 0076, 0081].
Soma does not disclose a second DC/DC voltage converter coupled to the regulated voltage bus, the second DC/DC voltage converter configured to convert the second converted DC voltage to third DC voltage; and a third DC-to-DC voltage converter to convert the first converted DC voltage to a fourth voltage different from the first converted DC voltage.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify a second DC/DC voltage converter coupled to the regulated voltage bus, the second DC/DC voltage converter configured to convert the second converted DC voltage to third DC voltage that taught by Kwon into that of Soma in order to provide low voltage for charging a low battery and low voltage auxiliaries of the vehicle.
The combination of Soma and Kwon fails to teach a third DC-to-DC voltage converter to convert the first converted DC voltage to a fourth voltage different from the first converted DC voltage.
Sugiyama teaches a power supply [Fig. 7] which includes a DC/DC converter [202] coupled a first DC bus [PL5, NL5] that coupled to a AC/DC converter [201], a battery 110 coupled to a second DC bus [PL2, NL2] that coupled to output of the DC/DC converter [202], and a DC/DC converter [170] coupled to the battery [110] for converting battery voltage into low voltage [see Fig. 7, par 0045-0046].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of 
Regarding claim 14, the combination including Soma further discloses wherein the first and second operating modes are non-overlapping modes of operation, the control circuitry to direct switching between the first and second operating modes [S1 (IG OFF?)[Wingdings font/0xE0] Yes[Wingdings font/0xE0]S2 (Charge device connected?), Fig. 5, par 0051-0100].
Regarding claim 21, Soma disclose a device [Fig. 1] comprising: 
a first direct-current-to-direct-current (DC-to-DC) converter [12] configured to be coupled to a first direct current (DC) bus [PL1, Pl2] with a regulated voltage [voltage output from AC/DC converter 60] and a second DC bus [DC bus coupled between battery B and converter 12 via a connection unit 44 that includes relays SRB1-3, Fig. 1], the first DC bus coupled to an alternating-current- to-direct-current (AC-to-DC) converter [60] and to a traction inverter [14] separate from the AC-to-DC converter [see Fig. 1] and the second DC bus coupled to a battery via a variable voltage bus [battery B coupled to bidirectional converter 12 via a DC bus  via a connection unit which includes the relays SRB1-3 @ Fig. 1], the first DC-to-DC converter configured to: 
operate in a first mode [external charging] to receive power from the AC-to-DC converter via the first DC bus and convert the power from the AC-to-DC converter to provide a voltage on the second DC bus [par 0038, 0046]; 
operate in a second mode [driving mode] to receive power from the battery via the second DC bus and convert the power from the battery to provide a voltage on the first DC bus [par 0040, 0046]; and

control circuitry [30] configured to: 
control the first DC-to-DC converter to operate in the first mode when an AC power source is plugged in [par 0071-0072 and 0074, see Fig. 3]; and 
control the first DC-to-DC converter to operate in the second mode when the AC power source is not plugged in [par 0076, 0081].
Soma does not disclose a second DC-to-DC voltage converter coupled to the first DC bus, the second DC- to-DC voltage converter configured to convert the regulated voltage to a DC voltage; and a third DC bus; a third DC-to-DC converter coupled to the second DC bus and the third DC bus, the third DC-to-DC converter configured to receive power from the battery via the second DC bus and convert the power from the battery to provide a voltage on the third DC bus.
Kwon teaches a device for power regulation [Fig. 2] which includes a first DC/DC converter coupled to output of a rectifier 212 via a main DC bus 211, an inverter 231 coupled to the main DC bus 211, and a second DC/DC converter 242 coupled to the DC main bus 211, the second DC/DC converter 242 converts high voltage from the DC main bus into low DC voltage that supplies for LV auxiliaries [see Fig. 2, par 0051-0052].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify a second DC/DC voltage converter coupled to the regulated voltage bus, the second DC/DC voltage 
The combination of Soma and Kwon fails to teach a third DC bus; a third DC-to-DC converter coupled to the second DC bus and the third DC bus, the third DC-to-DC converter configured to receive power from the battery via the second DC bus and convert the power from the battery to provide a voltage on the third DC bus.
Sugiyama teaches a power supply [Fig. 7] which includes a DC/DC converter [202] coupled a first DC bus [PL5, NL5] that coupled to a AC/DC converter [201], a battery 110 coupled to a second DC bus [PL2, NL2] that coupled to output of the DC/DC converter [202], and a DC/DC converter [170] coupled to the battery [110] for converting battery voltage into low voltage [see Fig. 7, par 0045-0046].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Sugiyama into that of the combination of Soma and Kwon in order to provide low voltage to a controller of the system and other loads of the vehicle.
Regarding claim 22, the combination including Soma further discloses wherein the first DC-to-DC converter is configured to convert the power from the battery to provide a regulated voltage on the first DC bus over a range of battery voltages [par 0046, 0076].
Regarding claim 23, the combination including Soma further discloses wherein the control circuitry is further including a controller [30] coupled to the first DC to DC converter [12], the controller configured to cause the first DC-to-DC converter to switch 
Regarding claim 25, the combination including Soma further discloses further including: the traction inverter [14] coupled to the first DC bus, the traction inverter [14] configured to couple to a motor [MG1], the first DC-to-DC converter configured to operate in the second mode to convert the power from the battery to provide power to the motor via the DC to AC traction inverter [see Fig. 1, par 0046, 0053].
Regarding claim 26, the combination including Kwon further discloses wherein the device further includes: a third DC bus [bus between DC/DC converter 242 and auxiliaries 241]; and wherein the second DC-to-DC converter coupled to the first DC bus and the third DC bus [see Fig. 2], the second DC-to-DC converter configured to receive power from the first DC-to-DC converter via the first DC bus and convert the power from the first DC-to-DC converter to provide a voltage on the third DC bus [par 0051, Fig. 2].
Regarding claim 28, the combination including Sugiyama further discloses wherein the third DC-to-DC converter [170] is further configured to receive power from the first DC-to-DC converter [202] and convert the power from the first DC-to-DC converter to provide a voltage on the third DC bus [PL3, see Fig. 7].






Claims 2, 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Soma and Kwon et al., in view of Sugiyama (US 2014/0028256).
Regarding claims 2, 10 and 24, see the rejection as set forth in the rejection of claims 1, 9 and 21. Furthermore, the combination of Soma and Kwon does not discloses a housing and the AC-to-DC converter, wherein the first DC-to-DC voltage converter and the AC-to-DC converter are at least partially enclosed within the housing.
However, Sugiyama teaches a housing 200 comprises an AC/DC converter 210 and a bidirectional DC/DC converter 220 [Figs. 1, 2].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide a housing that taught by Sugiyama into that of the combination of Soma and Kwon in order to protect converter from moisture, dust and increasing life span of the converter and inverter.

Claims 3, 4 and 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable the combination of Soma, Kwon and Sugiyama, in view of Ku et al. (US 2018/0254697).
Regarding claims 3 and 11, the combination of Soma, Kwon and Sugiyama discloses all limitations of claims 2 and 10 above but fails to teach wherein the housing includes a cooling mechanism.
Ku et al. teaches a module 230 can interface with the rear of the plurality of AC/DC converters 210, to provide cooling for the PSU 200 (i.e., cooling for the AC/DC converters 210 as well as the module 230 itself), the module 230 can provide cooling to the PSU 200 based on directing airflow into the rear and out the front of the AC/DC converters 210. In alternative examples, the module 230 can provide cooling to the PSU 200 based on drawing airflow into the front and out the back of the AC/DC converters 210. The module 230 can include one, or multiple (e.g., two), fans mounted in the 
It would have been obvious to one of ordinary skill in that art before the effective filling date of the claimed invention to incorporate the teaching of Ku et al. into that of the combination of Soma, Kwon and Sugiyama in order to protect the power converter over heat and keep the power converter operates more efficient and more reliable.
Regarding claims 4 and 12, the combination including Ku further teaches wherein the cooling mechanism at least partially reduces an operating temperature of the first DC-to-DC voltage converter and the AC-to-DC converter [par 0019-0023].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/           Primary Examiner, Art Unit 2836